Opinion by
Judge Craig,
Edward Leonard appeals from the Unemployment Compensation Board of Review which affirmed the *337referee’s denial of benefits on tbe ground that bis unemployment was due to willful misconduct.1
The claimant applied for employment with Affiliated Foods on July 6, 1979. Tbe application contained tbe question, “Are you related to anyone in our employ? (Who and How),” wbicb tbe claimant answered, “No.” In April 1980, upon becoming aware that tbe claimant’s stepfather, with whom be resides, was an employee of Affiliated Foods and bad been so employed since before tbe time of claimant’s application, tbe employer discharged tbe claimant for having falsified bis application.
Tbe claimant does not contest those facts, but contends that bis negative answer cannot be considered willful misconduct because (1) it was not deliberate falsification in that be believed tbe word “relative” to encompass only blood relatives, and (2) tbe underlying policy of not hiring employees’ relatives was not uniformly applied.
We find no merit in either contention. Tbe record fully supports tbe referee’s2 conclusion that tbe claimant, who sought advice from bis friends but not from tbe employer, was aware of tbe .significance of tbe question. Tbe claimant’s failure to inquire of tbe logical source demonstrated a conscious indifference to bis duty to provide accurate information to tbe employer, indifference wbicb constituted willful misconduct.
MacFarlane v. Unemployment Compensation Board of Review, 12 Pa. Commonwealth Ct. 550, 317 A.2d 324 (1974) is readily distinguished; there, claimant bad fully and truthfully divulged the requested in*338formation, and had omitted it, in good faith, from a later personnel submission; he thus had provided the pertinent data to the employer and clearly had no intention to deceive when he omitted it from the later submission. Here good faith does not appear as it did in MacFarlane.
We cannot hold as a matter of law that the unemployment authorities erred in concluding that the claimant’s misrepresentation was deliberate and therefore was willful misconduct.
On claimant’s second point, the employer admitted that there were several employees related to each other; however, the evidence is conflicting as to whether those employees were “grandfathered” by having-been employed before 1976, when the employer established the no-relatives policy, or whether they had been hired after that date. That factual conflict appears to have been resolved in the employer’s favor by the unemployment authorities, and that resolution is binding on this court.
Accordingly, we affirm the board.
Order
Now, July 6, 1981, the August 7, 1980 order of the Unemployment Compensation Board of Review, decision No. B-186643 is affirmed.

 Section 402(e) of the Unemployment Compensation Law, Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. §802 (e).


 The board affirmed the referee’s decision without making independent findings.